Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “---separates the base jaw from the clamping jaw and communicates with the insert receiving pocket---“. Communicate how? What are the mets and bounds for the claimed subject matter.
Claim 13 recites “---the secondary slot (52) communicates with the primary slot (42)---“. Communicate how? What are the mets and bounds for the claimed subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 13, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansson et al. (USP 7,246,974).
	Regarding claim 1, Hansson discloses a tool adaptor (1) having an adaptor axis defining an adaptor forward-to-rear direction and comprising: a front retaining portion having a base jaw, a clamping jaw, and an insert receiving pocket located therebetween, the insert receiving pocket (30) having a lower support surface (32) and an opposing upper clamping surface, the lower support surface defining a first plane (figures 1 and 2), and a rear mounting portion (located axially rearward of the front retaining portion, the rear mounting portion having an axially rearward facing rear mounting surface (with serrations 22) and a first fastening bore (10a: please note: bore 10a houses nut 11a with threads 21 thus Examiner broadly reads it to be a fastening bore), wherein: a primary slot (9) separates the base jaw from the clamping jaw and communicates with the insert receiving pocket (figure 2); a secondary slot (15) transverse to the primary slot (9) separates the clamping jaw (5) from the rear mounting portion ( i.e. portion XA of the rear portion, see below: please note, the claim as written does not specify the entire rear portion is separated by the secondary slot. Similarly, in the instant application, only a portion of the rear portion, i.e. upper half, is separated by slot 52 from the clamping jaw (figure 4) thus prior art also reads on the claimed subject matter); and the first fastening bore (10a) has a first bore axis which intersects the rear two or more lines or roads intersect, they meet or cross each other. You can also say that one line or road intersects another”. 10a and 15 meet each other thus intersect.

[AltContent: arc][AltContent: textbox (XB)][AltContent: textbox (XA)][AltContent: arc][AltContent: connector]
    PNG
    media_image1.png
    393
    477
    media_image1.png
    Greyscale

Regarding claim 2, Hansson discloses wherein the first bore (of bore 10a) axis intersects the clamping jaw (5)(figure 1).
Regarding claim 3, Hansson discloses wherein the clamping jaw (5) is resiliently displaceable relative to the base jaw (6) and the rear mounting portion (figures 1 and 2).
Regarding claim 4, Hansson discloses wherein 4he first fastening bore (10a) is a through bore, and the first fastening bore (10a) extends through the rear mounting portion and the clamping jaw (figures 1 and 2).

Regarding claim 8, Hansson discloses wherein the insert receiving pocket has a stopper surface (8) formed on the base jaw (6), and the stopper surface (8) is transverse to the lower support surface (figures 1 and 2).
Regarding claim 13, Hansson discloses wherein wherein the secondary slot (15) communicates with the primary slot. Reading the claim broadly, the  tightening/loosening of screw 19 within the secondary slot (15)  pivots the upper clamp up and down thus widening/tightening the primary slot (9), therefore “communicating” with it.
	Regarding claim 14, Hansson discloses wherein the secondary slot (15) comprises a major secondary slot portion (15a: the cylindrical portion whereby the cylindrical portion of bolt 19 (X) sits before the threaded part begins: see below) and a minor secondary slot portion (15b: the tapered portion: see below), and the minor secondary slot portion (15b) is inclined with respect to the major secondary slot portion (15a).
[AltContent: textbox (15a)][AltContent: textbox (15b)][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image2.png
    370
    355
    media_image2.png
    Greyscale


[AltContent: textbox (X)][AltContent: arrow]		
    PNG
    media_image3.png
    140
    155
    media_image3.png
    Greyscale



	
Regarding claims 16 and 18, Hansson discloses wherein the base jaw and the clamping jaw mutually merge with a clamping pivot portion adjacent a terminal end portion of the primary slot (figure 2).
.

Allowable Subject Matter
Claims 5, 9-12, 15 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        1/14/22